DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/16/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. It is noted that copies of the cited Foreign Patent Document and the cited Non-Patent Literature Document were both supplied in the parent application (US Application No. 16446243).
Specification
Applicant is reminded of the proper language, content, and format for an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art. The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. Extensive mechanical and design details of an apparatus should not be included in the abstract. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure 
The abstract of the disclosure is objected to because it is s single run-on sentence that at the start repeats information given in the title and the remaining portions appear to be a restatement of the independent claim. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Poyet et al. (US 20170145760) in view of Ludwig (US 20150167416).
Regarding claims 1 and 10: Poyet discloses a system and method for synchronizing downhole tractor 114 and surface winch 115 deployment comprising inserting into a wellbore a tool string 110 connected to a wireline 125 (Fig. 1; [0018], 
Poyet, as modified by Ludwig, discloses deploying the tractor, deploying the wireline from a winch, dynamically monitoring, by a device disposed downhole, a wireline tension as an indicator of synchronization of the tractor and winch, and adjusting, by a device disposed downhole, the tractor speed in response to a disparity in tension to match the winch speed (Poyet - Fig. 1; [0018], [0019], [0022], [0024], [0025], [0029], [0031], [0034]; claim 8; Ludwig - [0052] - the “device disposed downhole” is found to be disclosed by the monitoring sensors of Poyet, and the tractor drives of Poyet and/or Ludwig). 
Poyet, as modified by Ludwig, discloses a wireline tension sensor and a downhole device in communication with the tractor and the wireline tension sensor and having one or more processors configured to dynamically monitor wireline tension as an . 
Allowable Subject Matter
Claims 14-20 are allowed.
Claims 2-9 and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
The use of cables for various data collection downhole and the conveyance of cabling via pressure or tractors is very well known in the art and the art is replete with publications detailing such including Poyet (US 20170145760), Ludwig (US 20150167416), Schlosser (US 20190203575), McColphin (US 9988898), Dykstra et al. (US 20160076325), Seals et al. (US 20130138254), Leising et al. (US 20120085531), Teurlay et al. (US 7900893), and Ives et al. (US 20100319910). These references, in combination or alone, generally disclose deploying cable downhole, using winch deployment for the cable, using tractors to pull the cable, and monitoring the speed of deployment through the winch and the tractor, and monitoring/adjusting the cable tension between the winch and the tractor. Thus, upon reviewing these cited publications and their included references, it appears that the claimed subject matter 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARAS P BEMKO whose telephone number is (571)270-1830.  The examiner can normally be reached on Monday-Friday 8:00-5:00 (EDT/EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/Taras P Bemko/
Primary Examiner, Art Unit 3672
1/13/2022